UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 Date of Report August 10, 2007 NOVATEL INC. Commission File No. 0-29004 1120 - 68th Avenue N.E., Calgary, Alberta, CanadaT2E 8S5 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-Fý Form 40-F¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):Yes¨ Noý Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):Yes¨ Noý Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes¨Noý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):82-N/A. A copy of the Registrant’s Quarterly Report (including financial statements) for the six month period endedJune 30, 2007 is furnished herewith and is incorporated by reference into the following Registration Statements: Registration Statement on Form S-8 #333-141473 Registration Statement on Form S-8 #333-6502 Registration Statement on Form S-8 #333-9216 Registration Statement on Form S-8 #333-98603 EXHIBITS The following exhibits are filed as part of this report on Form 6-K: No. Document (1) Quarterly Report (including financial statements) of NovAtel Inc. for the six month period ended June 30, 2007. (2) Certifications of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NOVATEL INC. Date:August 10, 2007 By: /s/JONATHAN W. LADD Name: Jonathan W. Ladd Title: President and Chief Executive Officer
